UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6763


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BOBBIE RAY EDWARDS, a/k/a Tank,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Arenda L. Wright Allen,
District Judge. (4:11-cr-00055-AWA-DEM-10; 4:14-cv-00050-AWA)


Submitted:   December 14, 2016            Decided:   December 22, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bobbie Ray Edwards, Appellant Pro Se. Robert Edward Bradenham,
II, Assistant United States Attorney, Newport News, Virginia;
Dee Mullarkey Sterling, Assistant United States Attorney,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bobbie Ray Edwards seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                               The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.              28   U.S.C.      § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,    a    prisoner         satisfies     this   standard      by

demonstrating         that     reasonable         jurists     would       find   that     the

district       court’s      assessment     of      the    constitutional         claims    is

debatable      or     wrong.     Slack     v.      McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and    that       the    motion     states   a   debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Edwards has not made the requisite showing.                               Accordingly, we

deny    Edwards’      motion     for   a   certificate         of    appealability        and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal       contentions    are      adequately       presented      in    the



                                              2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3